Citation Nr: 0126001	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  01-04 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for hypothyroidism, 
currently evaluated as 10 percent disabling.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to April 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating action of the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDING OF FACT

Hypothyroidism is not clinically or objectively manifested by 
fatigability, constipation, and mental sluggishness.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
service-connected hypothyroidism have not been met.  38 
U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.2, 4.7, 4.119, Diagnostic Code 7903 (2001); 66 Fed.Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159, 3.326).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

By an April 1946 rating action, service connection was 
granted and a noncompensable rating assigned for post-
operative residuals of a healed thyroidectomy scar, effective 
from April 11, 1946.  

In September 1998, the veteran submitted a claim for 
"[c]omplications from thyroidectomy 1943."  By a January 
1999 rating action, service connection was granted and a 10 
percent rating assigned for hypothyroidism, effective from 
June 8, 1998.  The RO notified the veteran of the decision in 
February 1999.  In May 1999, the veteran submitted a notice 
of disagreement (NOD) as to the January 1999 rating action 
and requested that he be afforded a VA examination.  

VA outpatient treatment records associated with the claims 
folder include diagnoses of hypothyroidism and note that the 
veteran was receiving thyroid replacement medication.  A June 
1998 chart entry noted that the veteran's hypothyroidism was 
"static" at that time.  

The report of an August 1999 VA examination included a 
recitation of the veteran's in-service history of subtotal 
thyroidectomy and replacement therapy since that time.  The 
veteran complained of hand tremors, fatigue, occasional 
constipation and intermittent edema.  On physical 
examination, the veteran's heart size was normal on 
percussion; rhythm was regular, with no thrills or murmurs.  
His thyroid stimulating hormone level was within normal 
limits.  Diagnoses included hypothyroidism, status post 
thyroidectomy, on replacement therapy.  

The RO issued a statement of the case (SOC) on March 10, 
2000.  In the letter accompanying the SOC, the RO requested 
that the veteran clarify a statement he made in his NOD and 
indicate whether he wished to appeal the effective date of 
the increased evaluation as well as the evaluation itself.  
The letter also referred to instructions for filing and 
completing the enclosed VA Form 9.  

In a statement, dated May 17, 2000 and date-stamped as having 
been received at the RO on that date, the veteran responded 
to the SOC and indicated that he was limiting his appeal to 
the rating.  

The veteran also submitted an April 2000 statement from a 
private physician who reported that he had been treating the 
veteran since January 1998.  The physician noted that the 
veteran had a remote history of hyperthyroidism and underwent 
a thyroidectomy many years ago resulting in permanent 
hypothyroidism.  It was also noted that the veteran must 
remain on thyroid replacement therapy for the rest of his 
life.  

A completed VA Form 9 was date-stamped as having been 
received at the RO on June 6, 2000.  The veteran also 
submitted a duplicate of the April 2000 private physician's 
statement and statements from his two daughters and a friend 
who all indicated that the veteran was experiencing fatigue 
and forgetfulness, which they related to his hypothyroidism.  

The veteran was afforded another VA examination in August 
2000, at which time his records were reviewed and his 
pertinent history recorded.  The examiner noted that the 
veteran has been on thyroid replacement therapy since 
undergoing a thyroidectomy in 1943.  His current symptoms 
were reported as shortness of breath on exertion, legs 
feeling tired after walking 75 to 100 yards, and interrupted 
sleep because of nocturia.  His appetite was good and his 
weight, stable.  The veteran reported hard stools if he 
missed a bowel movement.  

On physical examination, the heart was noted to have normal 
sinus rhythm; pulse rate, 68.  Strength was equal in the 
upper and lower extremities.  Following a review of the 
examination and diagnostic testing, the diagnoses included 
status post thyroidectomy for hyperthyroidism and thyroid 
replacement therapy with normal thyroid functions test.  The 
examiner commented that the veteran's symptoms were not due 
to hypothyroidism.  

In an October 2000 rating decision, the RO continued the 10 
percent rating for hypothyroidism.  

In a November 2000 letter to the RO, the veteran referred to 
his claim for increase and indicated that he had provided all 
the information necessary to decide the claim.  

In a December 2000 letter to the veteran, the RO notified him 
of the October 2000 rating decision.

In a January 2001 letter to the veteran, the RO explained 
that a review of the record showed that the veteran had 
submitted a NOD as to the January 1999 rating action and an 
SOC had been issued in March 2000.  The veteran's VA Form 9 
was received on June 6, 2000.  The RO noted that the VA Form 
9 was not timely filed as it was more than one year from the 
original date of notification (February 1999) and more than 
sixty days from the date the SOC was issued (March 10, 2000).  
In a letter received at the RO later that same month, the 
veteran indicated that he was unaware of the time limits to 
appeal.  

In March 2001, the RO issued an SOC as to the issue of 
increased rating for hypothyroidism, citing the date of 
receipt of the veteran's VA Form 9 (June 6, 2000) as the date 
of a claim for increase and the January 2001 letter as a NOD 
to the October 2000 rating decision.  The veteran's completed 
VA Form 9 was received at the RO in March 2001.

II.  Analysis

As noted in the Introduction, the Board finds that the 
veteran has perfected an appeal as to the October 2000 rating 
action.  Although he initiated an appeal to the January 1999 
rating decision, he did not perfect that appeal in a timely 
manner.  In January 2001, the RO advised the veteran of that 
fact.  The Board takes this opportunity to point out that 
while the veteran's May 2000 statement could have served as a 
substantive appeal, that statement was received more than 
sixty days after the mailing of the March 2000 SOC; thus, the 
appeal was not timely.

The veteran contends that his thyroid disability is more 
severe than the current rating indicates.  Disability ratings 
are determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10 (2001).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran's service-connected hypothyroidism is presently 
evaluated as 10 percent disabling under the provisions of 
38 C.F.R. § 4.119, Diagnostic Code 7903 (2001).  Under that 
Diagnostic Code, a 10 percent rating is warranted for 
fatigability, or; continuous medication required for control.  
Assignment of a 30 percent rating requires fatigability, 
constipation, and mental sluggishness. 

In the present case, August 1999 and August 2000 VA 
examinations revealed that the appellant's thyroid was 
functioning normally.  The veteran was noted to be on 
continuous medication and a private physician reiterated that 
the need for replacement therapy would continue throughout 
his lifetime.  The Board notes, however, that the need for 
continuous medication to maintain normal thyroid function is 
specifically contemplated by the current 10 percent rating.  
There is no objective clinical or competent evidence to show 
that the veteran's thyroid disease is manifested by 
hypothyroidism with fatigability, constipation, and mental 
sluggishness.  Although the veteran has complained of those 
symptoms, the August 2000 VA examination included the 
examiner's specific observation that those symptoms were not 
related to the appellant's hypothyroidism, and there is no 
competent evidence to the contrary.  

In this regard, the Board considered the lay statements 
submitted by the veteran in support of his claim.  The Board 
notes, however, that lay witnesses can provide evidence as to 
the visible symptoms or manifestations of a disease or 
disability, but their belief as to the current severity of a 
service-connected disability is not competent evidence 
because only someone qualified by knowledge, training, 
expertise, skill, or education (which neither the veteran nor 
the other lay witnesses has been shown to possess) may 
provide evidence requiring medical knowledge.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Hence, the benefit sought on appeal is denied.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  This liberalizing law is 
applicable to the veteran's appeal.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement this law, VA 
promulgated regulations published at 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  In the present case, the veteran 
has been notified of the evidence necessary to substantiate 
his claim and provided an opportunity to submit such 
evidence.  The RO obtained treatment records and the veteran 
was afforded a VA examination in connection with his claim.  
The veteran has not identified any additional, relevant 
evidence that has not been requested or obtained.  
Accordingly, the Board finds that the duty to assist and to 
notify him has been fulfilled.  

Finally, the Board has considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for an increased rating for hypothyroidism is 
denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

